ON REHEARING
PER CURIAM.
We grant appellees’ motion for rehearing, withdraw our opinion of April 26, 1989, and substitute the following revised opinion:
We affirm the trial court’s order denying appellant’s motion for judgment in accordance with her motions for a directed verdict and for a new trial.
We reverse the final judgment entered in favor of appellees, Claire R. LaCoss, L.C. Judd & Co., Inc. and John Tatum on appellant’s claim for medical expenses in excess of her personal injury protection coverage. We remand this case to the trial court with instructions to enter judgment in favor of *346appellant, Kathleen Swenson, and against appellees in an amount to be determined pursuant to the stipulation counsel made during trial.
AFFIRMED IN PART; REVERSED IN PART and REMANDED.
DELL, WALDEN and POLEN, JJ„ concur.